DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claims #13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.

 	Claims #1-12 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on September 26, 2019 and March 23, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


s 8-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 8, it is unclear what is meant by “a second end on which the biological sensing material and the immobile molecule”.  The Examiner assumes the biological sensing material and immobile molecule are formed on, but not directly on, the second end.


Claim Objections
 	As to claims 1 and 13, the Examiner suggests replacing “and extending with contacting the nanostructure” with “ extending with and contacting the nanostructure” 

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (U.S. Patent Publication No. 2008/0063566 A1), as cited in the IDS and hereafter “Matsumoto”.

	As to claim 1, Matsumoto teaches:
A substrate 206.

An insulating layer 207 formed on the substrate.  In FIG. 11(a), Matsumoto teaches a low-permittivity layer 207 which is necessarily insulating otherwise the source 208 and drain 209 would be shorted together.

A nanostructure 210 protruded from the insulating layer.

A source electrode 208 and a drain electrode 209 formed on the insulating layer and disposing the nanostructure therebetween.

A floating gate 212 having a metal pattern or a polysilicon pattern, and extending with contacting the nanostructure.  Matsumoto teaches the sensing gate, formed form gold, may be in a floating state.  See Matsumoto, ¶¶ [0229], [0235].

A biological sensing material 214 having a first end combined with an immobile molecule on the floating gate, and a second end combined with a bio-molecule.  Matsumoto teaches a biological sensing material as a specific substance, i.e. proteins, peptides, lipids, and hormones.  Id. at ¶ [0291].  Matsumoto also teaches a first end of the specific substance (“biological sensing material”) combined with a flexible spacer molecule (“immobile molecule”) and a second end combined with a detection target (“bio-molecule”).  Id. at ¶¶ [0291], [0304]-[0306].


	As to claim 4, Matsumoto teaches an insulating substrate.  Id. at ¶ [0161].  

 	As to claim 5, Matsumoto teaches a wire shape.  Id. at FIG. 11(a).

 	As to claim 7, Matsumoto teaches silicon nitride.  Id. at ¶¶ [0193], [0194].

 	As to claim 8, Matsumoto teaches a first end (lateral surfaces) of the floating gate 212 making contact with the nanostructure 210, a second end (top surface 213) on which the biological sensing material and the immobile molecule are formed per the Examiner’s 35 U.S.C. § 112(b) rejection supra, a connecting portion (interior portion of the floating gate) connecting the first end with the second end.

 	As to claim 9, Matsumoto teaches the first end (lateral surfaces) covers a surface (lateral side surface) of the nanostructure.  Id. at FIG. 11(a).

 	As to claim 10, Matsumoto teaches a sensing area 213.

 	As to claim 11, Matsumoto teaches a gate silicon layer between the floating gate and the nanostructure.  Id. at ¶¶ [0195]-[0196].

 	As to claim 12, Matsumoto teaches a change in the conductivity of the nanostructure because of a change in gate voltage at the sensing gate.  Id. at ¶ [0527].


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 1, and further in view of Holm-Kennedy (U.S. Patent Publication No. 2012/0267693 A1), hereafter “Holm-Kennedy”.

 	As to claim 6, Matsumoto does not teach a P-type or N-type channel.
On the other hand, Holm-Kennedy teaches channel doping.  See Holm-Kennedy, ¶ [0128].  Although Holm-Kennedy does not teach P-type or N-type doping, it would have been obvious to one having ordinary skill in the art before the effective filing date to use P-
One of ordinary skill in the art before the effective filing date would have recognized that doping the channel would yield the predictable benefit of determining channel conductance and tuning device sensitivity.  See Holm-Kennedy, ¶ [0128].  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the channel doping as taught by Holm-Kennedy into the overall biosensor having a channel as taught by Matsumoto.

Claims Allowable If Rewritten in Independent Form
 	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 2, Matsumoto teaches a passivation layer 216 but does not teach the limitations of a liquid gate.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUBERR L CHI/            Primary Examiner, Art Unit 2829